In related actions to recover damages for personal injuries, etc., Maria Beatong and Septimus Beatong, plaintiffs in Action No. 1, appeal from an order of the Supreme Court, Nassau County (Galasso, J.), dated December 18, 2002, which granted the motion of the defendants Metropolitan Suburban Bus Authority and Ralph Lebrón, and the separate motion of the de*344fendant Dorothea Patterson, in Action No. 1, inter alia, for summary judgment dismissing the complaint insofar as asserted by them on the ground that the plaintiff Maria Beatong did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The respondents in Action No. 1 made a prima facie showing that the plaintiff Maria Beatong did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The affirmations of the plaintiff Maria Beatong’s physicians submitted in opposition to the respondents’ motions failed to establish that any of the identified limitations in movement were of a significant nature (see Trotter v Hart, 285 AD2d 772 [2001]; Cabri v Myung-Soo Park, 260 AD2d 525, 526 [1999]; Williams v Ciaramella, 250 AD2d 763 [1998]; Medina v Zalmen Reis & Assoc., 239 AD2d 394, 395 [1997]; Waldman v Dong Kook Chang, 175 AD2d 204 [1991]).
Accordingly, the respondents were entitled to summary judgment in their favor dismissing the complaint insofar as asserted by the appellants. Florio, J.P, Krausman, Luciano, Townes and Rivera, JJ., concur.